DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floeder et al. (US 2009/0028417 A1) in view of Yaremko et al. (US 5578269).
Regarding claim 1, Floeder teaches a method comprising:
receiving, from a manufacturer, a printed document including a first encoded image (120);
scanning, by a scanner, the first encoded image to obtain first parameter (126);
comprising specifications for a product to be made by a manufacturing process [0092];
generating, by at least one computing device and using the first parameters, at least one manufacturer rule [0092], wherein the at least one manufacturer rule further includes a first manufacturer rule associated with a manufacturing machine used in a first step of the manufacturing 
storing, in a database, the at least one manufacturer rule [0092];
controlling, based on the first manufacturer rule, a second step of the manufacturing process (anomalies from previous steps are considered and accounted for in future steps [0103]);
determining, based on querying the database, whether the product conforms to the at least one manufacturer rule; and in response to determining that the product conforms to the at least one manufacturer rule, causing transport of the product to the manufacturer (Fig. 15).
Floeder lacks the manufacturer rule including the age information.
Yaremko teaches the at least one manufacturer rule including restricting the product based on an age of the product (Col. 6 Lines 46-58).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to restrict a product based on the age because it ensures that time sensitive materials are not used in situations in which their expiration date has passed.
Regarding claim 2, Floeder teaches wherein a second encoded image is disposed on the product or packaging for the product when transported, and wherein the second encoded image is configured for scanning by the manufacturer to obtain second parameters including the at least one manufacturer rule (Fig. 13).
Regarding claim 3, Floeder teaches wherein the operating limit is a first operating limit, the method further comprising controlling, by the at least one computing device in conformance with the first manufacturer rule, operation of a second machine of the the manufacturing process (Fig. 2) to conform to a second operating limit (anomalies tracked at each machine – [0103]).
Regarding claim 5, Floeder teaches wherein the printed document is a production part approval process (PPAP) document, or a part submission warrant (PSW) document (Fig. 5A, Fig. 5B).

Regarding claim 7, Floeder wherein the at least one manufacturer rule is a customer containment rule (CCR) that determines one of several versions of the product that can be shipped to the manufacturer [0092].
Regarding claim 8, Floeder teaches wherein the at least one manufacturer rule is a first customer containment rule (CCR), each of a plurality of CCRs including the first CCR is associated with a respective manufacturer, and each CCR determines a type of the product that is shipped to the respective manufacturer [0092].
Regarding claim 9, Floeder teaches wherein the at least one manufacturer rule relates to at least one of:
restricting performance of one or more manufacturing steps in the manufacturing process to a specified manufacturing facility or location; or restricting an age of the product by using a manufactured date restriction [0092].
Regarding claim 10, Floeder teaches wherein the first parameters include a link, the method further comprising accessing, using the link, stored data associated with the specifications, wherein the at least one manufacturer rule is generated using the stored data [0092].
Regarding claim 13, Floeder teaches wherein the first step follows the second step in the manufacturing process, the method further comprising, after controlling the second step:
sending a communication to a computing device indicating that the second step has been controlled based on the first rule (Fig. 15, Fig. 16).
Regarding claim 14, Floeder teaches wherein a second encoded image is disposed on the product or packaging for the product when transported, and wherein the second encoded image is 
Regarding claim 15, Floeder teaches further comprising:
generating, using the at least one manufacturer rule, a report for the manufacturer, the report comprising a second encoded image including the first parameters (218); and
sending, over a communication network, the report to at least one of a distribution facility server or a customer facility server (Fig. 15).
Regarding claim 16, Floeder teaches wherein transport of the product to the manufacturer comprises transport to a distribution facility including the distribution facility server (6A, 6M), wherein the first parameters are obtained from scanning the second encoded image at the distribution facility, and wherein the product is transported from the distribution facility to the manufacturer based on the first parameters obtained from scanning the second encoded image at the distribution facility (Fig. 15).
Regarding claims 17 and 20, these claims are analogous to the claims listed above, and are therefore also taught by Floeder.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floeder as modified by Yaremko and further in view of Yigit et al. (US 2005/0040223 A1). The teachings of Floeder as modified by Yaremko have been discussed above.
Regarding claim 18, Floeder further lacks the object being the machine.
Yigit teaches wherein the physical object is the manufacturing machine ([0007], table two in specification – operation ID, workstation ID).
Therefore it would have been obvious to one of ordinary skill in the art to use the tracking process discussed by Yigit because it allows for better workflow efficiency in the manufacturing process.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floeder as modified by Yaremko and further in view of Holmes et al. (US 10248765 B1). The teachings of Floeder as modified by Yaremko have been discussed above.
Regarding claim 19, Floeder lacks the chemical processing conditions.
Holmes teaches wherein the second manufacturer rule relates to chemical processing conditions used in the second step for making the product (Col. 111 Lines 45-50).
Therefore it would have been obvious to use the process as part of a chemical processing system because these processes require a high degree of accuracy and precision. Tracking the chemical processing using the barcode will ensure this high level of accuracy and precision.
Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Floeder does not teach the excursion of a manufacturing machine outside of a predetermined operating limit, and that Floder instead relates to merely logistics. However, these arguments are not found to be persuasive. Floeder teaches, for example, tracking anomalies in production at each step and each machine. These anomalies are considered “excursions of a manufacturing machine outside of a predetermined operating limit”, and are not merely related to logistics. Each step of the process is controlled based on this anomaly information, and the anomaly information is updated as the product is processed. Therefore, these arguments are not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/               Examiner, Art Unit 2876